ORDER
This matter having been duly presented to the Court on the Attorney General’s petition for certification and her motion for a stay of the Appellate Division’s judgment of June 22, 1995, ordering that the Treasurer of the State of New Jersey furnish to plaintiffs a copy of a letter that the Treasurer had received in May of 1995 from the Internal Revenue Service concerning certain 1992 pension changes and their effect on the State Pension System (the letter);
And the Court having reviewed the record and considered the briefs of counsel and the arguments contained therein;
And it appearing to the Court that the Superior Court, Law Division, had not viewed the letter when it made its determination that the document should not be released;
And the parties having stipulated that the letter is a common-law record;
And it further appearing that the interests of the legislators must be balanced with the interests of the executive branch in the common-law balancing process that is predicate to any disclosure of the internal records of the executive branch;
*442And it further appearing to this Court, which has viewed the letter in camera, that the record is insufficient to assess the respective interests of the parties with respect to the need for confidentiality of the document, specifically the extent of any harm to the legislative process resulting from nondisclosure of the contents of the letter in contrast with any harm to the State’s negotiating process that might result from the disclosure thereof;
And good cause appearing;
It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the Law Division for further proceedings consistent with this Order; and it is further
ORDERED that that court shall conduct an in camera hearing at which it shall review the letter and consider the extent to which it should take evidence necessary to determine whether the confidentiality of the letter should be preserved; and it is further
ORDERED that the motion for a stay is dismissed as moot.
Chief Justice WILENTZ and Justices POLLOCK, O’HERN, and COLEMAN join in this Order.
Justices HANDLER and GARIBALDI would summarily reverse the judgment of the Appellate Division.
Justice STEIN would summarily affirm its judgment.